—Judgment, Supreme Court, Bronx County (William A. Walsh, J.), entered on July 23, 1984, unanimously reversed, on the law and the facts, without costs or disbursements, and a new. trial ordered solely on the issue of damages, unless the plaintiff within 20 days after service upon her attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $850,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended, is affirmed, without costs and without disbursements.
After our review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Carro, J. P., Asch, Fein, Milonas and Ellerin, JJ.